DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/10/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 2 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsumoto et al. (WO 2017/150380 A1) as set forth in the Non-Final Rejection filed 04/04/22 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1, 3, and 5-11 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsumoto et al. (WO 2017/150380 A1) as set forth in the Non-Final Rejection filed 04/04/22 is herein amended due to the Applicant’s amendments.

5.	The rejection of Claims 1, 4-7, and 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2015/0318510 A1) as set forth in the Non-Final Rejection filed 04/04/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (WO 2017/150380 A1) in view of Cho et al. (US 2016/0133853 A1) as set forth in the Non-Final Rejection filed 04/04/22 is NOT overcome by the Applicant’s amendments.

7.	The rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0318510 A1) in view of Cho et al. (US 2016/0133853 A1) as set forth in the Non-Final Rejection filed 04/04/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  
In the present instance, Claim 1, which the other claims are dependent upon, recites the broad recitation that R is “a substituted or unsubstituted (C6-C30)aryl” and the claim also recites that R is “phenyl, terphenyl . . . and spirobifluorenyl” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Office has thus ignored that R is “a substituted or unsubstituted (C6-C30)aryl” for the purpose of this Examination.
Clarification is required.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1, 3, and 5-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsumoto et al. (WO 2017/150380 A1).
	Matsumoto et al. discloses the following compound:

    PNG
    media_image1.png
    147
    156
    media_image1.png
    Greyscale

(page 35) such that R = phenyl, a = 1, R11 = hydrogen, R5-6 and R3-4 = linked to each other to form a ring (benzene), R7-8 = R1-2 = hydrogen, and L = single bond of Applicant’s formula (1); B1-7 = hydrogen in the Applicant’s formula recited in Claim 3; corresponds to C-182 as recited by the Applicant in Claim 8.  Matsumoto et al. discloses an organic electroluminescent (EL) device comprising the following layers:  substrate, anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and cathode (page 11 of the Machine Translation); its inventive compounds comprise the light-emitting layer as host or dopant material and/or as material comprising the hole-transporting and/or electron-transporting layer (page 10 of the Machine Translation).

12.	Claims 1, 4-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (WO 2013/154325 A1).
	Moon et al. discloses the following compound:

    PNG
    media_image2.png
    136
    197
    media_image2.png
    Greyscale

(page 15) such that R = phenyl, a = 1, R11 = hydrogen, R5-6 = linked to each other to form a ring (benzofuran), R7-8 = R1-4 = hydrogen, and L = unsubstituted C6 arylene (phenylene) of Applicant’s formula (1).  Moon et al. discloses an organic electroluminescent (EL) device comprising the following layers:  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer and cathode ([130]-[131]); its inventive compounds comprise the light-emitting layer as host material which is in combination with dopant material ([133]).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (WO 2017/150380 A1) as applied above and in further view of Cho et al. (US 2016/0133853 A1).
	Matsumoto et al. discloses the organic electroluminescent (EL) device of Claim 11 as shown above in the 35 U.S.C. 102(a)(1) and 102(a)(2) rejection.  Matsumoto et al. discloses preference for aromatic tertiary amine compounds as materials comprising the hole-injecting and/or transporting layer (page 12 of the Machine Translation).  However, Matsumoto et al. does not explicitly disclose the compound of Applicant’s formula (11).
	Cho et al. discloses the following compound as suitable material comprising the hole-transporting layer of an organic EL device ([0054]):

    PNG
    media_image3.png
    329
    396
    media_image3.png
    Greyscale

(page 8) such that n = 0, L1 = unsubstituted C6 arylene (phenylene), p = q = 1, R12-13 = hydrogen, m = 1, L2 = unsubstituted C6 arylene (phenylene), Ar5 = substituted C13 aryl (9,9’dimethylfluorenyl), and Ar6 = unsubstituted C6 aryl (phenyl) of Applicant’s formula (11).  It would have been obvious to incorporate the above compound as disclosed by Cho et al. (above) to the hole-transporting layer of the organic EL device as disclosed by Matsumoto et al.  The motivation is provided by the disclosure of Cho et al., which is directed to suitable compounds for use in the hole-transporting layer of an organic EL device; further motivation is provided by the fact that the compound itself is an aromatic tertiary amine as preferred by Matsumoto et al., thus rendering the incorporation for an identical purpose predictable with a reasonable expectation of success.

16.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (WO 2013/154325 A1).
	Moon et al. discloses the organic electroluminescent (EL) compound of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection.  The compound is shown below:

    PNG
    media_image2.png
    136
    197
    media_image2.png
    Greyscale

(page 15).  Moon et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image4.png
    220
    486
    media_image4.png
    Greyscale

([50]-[59]) where L1-3 = single bond or substituted or unsubstituted C6 arylene ([63]).  However, Moon et al. does not explicitly disclose any of the specific compounds as recited by the Applicant.  Nevertheless, it would have been obvious to modify C-80 as disclosed by Moon et al. (above) such that it corresponds to C-424.  The motivation is provided by the fact that the modification merely involves the exchange of one group (phenylene) for a functional equivalent (single bond) selected from a highly finite list as taught by Moon et al., thus rendering the production predictable with a reasonable expectation of success.

17.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (WO 2013/154325 A1) as applied above and in further view of Cho et al. (US 2016/0133853 A1).
	Moon et al. discloses the organic electroluminescent (EL) device of Claim 11 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Moon et al. discloses the presence of a hole-transporting layer interposed between the electrodes ([131]).  However, Moon et al. does not explicitly disclose the compound of Applicant’s formula (11).
	Cho et al. discloses the following compound as suitable material comprising the hole-transporting layer of an organic EL device ([0054]):

    PNG
    media_image3.png
    329
    396
    media_image3.png
    Greyscale

(page 8) such that n = 0, L1 = unsubstituted C6 arylene (phenylene), p = q = 1, R12-13 = hydrogen, m = 1, L2 = unsubstituted C6 arylene (phenylene), Ar5 = substituted C13 aryl (9,9’dimethylfluorenyl), and Ar6 = unsubstituted C6 aryl (phenyl) of Applicant’s formula (11).  It would have been obvious to incorporate the above compound as disclosed by Cho et al. (above) to the hole-transporting layer of the organic EL device as disclosed by Moon et al.  The motivation is provided by the disclosure of Cho et al., which is directed to suitable compounds for use in the hole-transporting layer of an organic EL device.

Response to Arguments
18.	Applicant’s arguments on pages 27-31 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786